Citation Nr: 1028610	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-48 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an injury to the right 
hand, to include the middle knuckle of the right hand. 

2.  Entitlement to service connection for blood poisoning.  

3.  Entitlement to service connection for a skin condition with 
scars.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to November 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 2010, the Veteran was afforded a 
videoconference hearing before the Acting Veterans Law Judge 
rendering the determination in this claim and was designated to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  

The issue of entitlement to service connection for a skin 
condition with scars is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision has been obtained.  

2.  A disability due to a right hand injury, including to the 
middle knuckle of the right hand, was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.  

3.  A disability due to blood poisoning was not manifest during 
active service and is not shown to have developed as a result of 
an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A disability due to a right hand injury, including to the 
middle knuckle of the right hand, was not incurred in or 
aggravated by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

2.  A disability due to blood poisoning was not incurred in or 
aggravated by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit held that whether lay evidence is competent and 
sufficient in a particular case is an issue of fact and that lay 
evidence can be competent and sufficient to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, the Veteran asserts that service connection is 
warranted for an injury to the right hand, to include the middle 
knuckle of the right hand, and for blood poisoning.  During his 
hearing in June 2010, he testified that while unloading weapons 
from his ship in the Philippines, sometime between 1972 and 1973, 
he fell and injured his hand.  He stated he could not recall if 
he received stitches during treatment, but he stated that his 
hand was fine after it healed.  He testified that he had no post-
service treatment for his right hand until 2000, at which time he 
began to experience knuckle pain.  He stated that a 2000 private 
X-ray examination revealed no bone chips and that he could not 
recall the examiner's opinion.  He also reported that he had 
received no subsequent treatment for a right hand disorder.  With 
regard to the claim for blood poisoning, he testified that he was 
hospitalized for an infected blister on his left heel that was 
caused by dye from his socks getting in the blister.  He stated 
that his wound had healed with no other problems or treatment 
during service.  He testified that he was treated for blood 
poisoning on one occasion after service that was unrelated to his 
heel, but that he believed that he may have become more 
susceptible to blood poisoning due to his inservice injury.   

The Veteran's service treatment records show that in December 
1969 he was hospitalized for seven days with diagnoses of 
cellulitis of the jaw, secondary to tooth extraction, and an 
infected blister of the left heel with ascending lymphangitis.  
The report noted that the Veteran's blistered heel had healed 
quite rapidly and was now almost completely well.  Another 
December 1969 report indicated that two days after his discharge 
from the hospital his left heel was cleaned and dressed.  There 
are no reports of treatment for an injury to the right hand.  The 
Veteran's separation examination report, dated in November 1973, 
does not note any disorder or symptoms related the present 
claims.  There are no post-service medical reports.  

Based upon the evidence of record, the Board finds that present 
disabilities due to a right hand injury, including to the middle 
knuckle of the right hand, and blood poisoning were not manifest 
during active service and are not shown to have developed as a 
result of an established event, injury, or disease during active 
service.  The Veteran's service treatment reports show that in 
December 1969 he received treatment for an infected blister of 
the left heel with ascending lymphangitis.  There was no finding 
or diagnosis, however, of "blood poisoning" and no evidence of 
treatment for right hand symptoms or a right hand injury.  
Neither of these claimed conditions are shown in the Veteran's 
separation examination report.  Therefore, chronic conditions are 
not shown during service.  See 38 C.F.R. § 3.303(a).  

The Board also notes that the Veteran was separated from service 
in 1973 and that there is no post-service medical evidence of 
record for either of these disorders during the more than 33 
years before he filed his claim in May 2007.  The Veteran has no 
apparent current symptoms related to blood poisoning and reported 
only some occasional sharp pain in the knuckle on his right hand.  
He does not allege and there is no probative evidence of any 
continuity of symptomatology associated with any present 
disability associated with these claims.  Briefly stated, there 
is no competent evidence of record to show that the Veteran has 
either of the claimed disabilities.  In addition, there is no 
competent evidence of record to show that either of the claimed 
disabilities are related to service.  

The Court has held that statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds by 
259 F.3d 1356 (Fed. Cir. 2001).  The Federal Circuit has also 
held that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability may 
be considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The issues on appeal are based on the contentions that a right 
hand disability and blood poisoning are related to service.  The 
Veteran's testimony is competent to show that he has present 
right hand symptoms; however, there is no probative supporting 
evidence establishing that he sustained a right hand injury in 
service.  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence; if the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, the 
lack of contemporaneous medical evidence should not be an 
absolute bar to a veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  The Board finds, however, that in this case the 
Veteran's report of a right hand injury during service warrants a 
lesser degree of probative due to the passage of so many years 
since his release from active service.

With regard to the claim for blood poisoning, the Veteran has not 
asserted that he has had ongoing symptoms of blood poisoning 
since his service.  Rather, he asserts his belief that he may be 
more susceptible to blood poisoning due to his inservice left 
heel infection.  This is a matter requiring medical knowledge, 
and he is not competent to make such an opinion.  

Given the foregoing, the Board finds that the service treatment 
reports indicating no right hand injuries or blood poisoning 
disorder and the lack of any relevant, competent post-service 
medical evidence outweigh the Veteran's contentions to the effect 
that he has a right hand disability or blood poisoning related to 
service.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the claims, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in May 2007.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports have been 
obtained and are associated with the Veteran's claims file.  The 
Veteran has essentially testified that there are no available and 
relevant post-service medical records.  The Board notes that 
during the hearing, the possibility of leaving the record open 
for 60 days was discussed.  However, the Veteran essentially 
testified that based upon his investigations it was his belief 
that all relevant post-service medical records had been 
destroyed.  It was noted that there were no additional and 
relevant medical records that were available, and that there was 
no need to hold the record open.  

The Veteran has not been afforded examinations as to these claims 
and etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

The service treatment reports show treatment for an infected left 
heel blister with cellulitis and ascending lymphangitis in 
December 1969, with no subsequent treatment during the Veteran's 
remaining period of service, a period of over 31/2 years.  There 
was no diagnosis of blood poisoning.  They do not show any 
treatment for a right hand symptoms or a right hand injury.  
Neither of the claimed conditions were shown upon separation from 
service in 1973.  An event in service related to a right hand 
injury is not established.  There is no competent post-service 
evidence to show that the Veteran has either of the claimed 
conditions nor that either of the claimed conditions are related 
to the Veteran's service.  This is true even when construing the 
Veteran's claim for "blood poisoning" broadly, to include any 
sort of blood or immune system disorder that could be related to 
his inservice treatment for what was characterized as "an 
infected blister of the left heel with ascending lymphangitis."  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
There is no reasonable possibility that a VA medical examination 
would assist the Veteran in substantiating his claims based upon 
the available evidence.

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Entitlement to service connection for an injury to the right 
hand, to include the middle knuckle of the right hand, is denied. 

Entitlement to service connection for blood poisoning is denied.  


REMAND

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA 
regulations, action should be undertaken by way of obtaining a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but: 1) contains competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
which may be established by competent lay evidence; and 3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) 
(2009).  See McLendon, 20 Vet. App. 79.  The third prong of 
Section 3.159(c)(4), which requires that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, is a low threshold.

In this case, the Veteran asserts that service connection is 
warranted for a skin condition with scars.  He has testified that 
he was treated for acne and boils during service, with associated 
scarring, in areas that included his lower extremities, chest, 
left upper neck, lower face, and the right side of the back of 
his head. He essentially stated that his skin symptoms continued 
through at least until 1985, and that they had presently cleared 
up, except for his scars.  The Veteran's service treatment 
reports show that between 1970 and 1973 he received treatment for 
skin symptoms on various body parts, to include notations of 
lesions on the feet, a boil on his penis, a cyst on the inner 
thigh, and pimples on the back and waist.  

The Veteran has not been afforded an examination.  Under the 
circumstances of this case, the Veteran should be afforded a VA 
skin examination, to include an opinion as to etiology.  The 
appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. § 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination of his skin, in order to 
ascertain the nature and etiology of all 
skin disorders and scars.  The claims 
folder and a copy of this REMAND should be 
reviewed by the examiner, and the examiner 
must annotate the examination report that 
the claims file was in fact made available 
for review in conjunction with the 
examination.  

a) For each of the diagnosed skin disorders 
found, and for the Veteran's scars, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the skin disorder, or scars, 
were caused by the Veteran's service from 
December 1969 to November 1973.  

b) A rationale for any opinion 
expressed should be provided.  If the 
examiner cannot express any of the 
requested opinions, the examiner should 
explain the reasons therefor.  The 
examiner should be notified that the term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

2.  The RO/AMC should then readjudicate the 
issue remaining on appeal.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


